ORDER
MICHAEL B. SOSNOWSKI of AUBURN, NEW HAMPSHIRE, who was admitted to the bar of this State in 1986, having pleaded guilty to a one-count Information filed in the United *330States District Court for the District of New Hampshire charging him with possession of child pornography in violation of 18 U.S.C.A. § 2252 A(a)(5)(B); a felony under federal law, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), MICHAEL B. SOSNOWSKI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL B. SOSNOWSKI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL B. SOSNOWSKI comply with Rule 1:20-20 dealing with suspended attorneys.